



Exhibit 10.1
DANAHER CORPORATION
2007 OMNIBUS INCENTIVE PLAN
As Amended and Restated
1.
Purpose of the Plan. Danaher Corporation, a Delaware corporation, wishes to
recruit and retain Employees and Directors. To further these objectives, the
Company established the Danaher Corporation 2007 Stock Incentive Plan, which is
hereby renamed the Danaher Corporation 2007 Omnibus Incentive Plan. Under the
Plan, the Company may make grants of Options, Stock Appreciation Rights,
Restricted Stock Units (including Performance Stock Units), Other Stock-Based
Awards and Cash-Based Awards. The Company may also make direct grants of Common
Stock in the form of Restricted Stock Grants to Participants as a bonus or other
incentive or grant such stock in lieu of Company obligations to pay cash under
other plans or compensatory arrangements, including any deferred compensation
plans.

2.
Definitions. As used herein, the following definitions shall apply:

“Administrator” means the Compensation Committee of the Board, unless the Board
specifies another committee or the Board acts in such capacity.
“Applicable Period” with respect to any Performance Period for an Award granted
to a Covered Employee that is intended to be “qualified performance-based
compensation” under Code Section 162(m) means a period beginning on or before
the first day of the Performance Period and ending no later than the earlier of
(i) the 90th day of the Performance Period or (ii) the date on which 25% of the
Performance Period has been completed.
“Award” means an award of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units (including Performance Stock Units), Dividend
Equivalents, Other Stock-Based Awards, or Cash-Based Awards (each as defined
below).
“Board” means the Board of Directors of the Company.
“Cash-Based Award” means an Award denominated in cash and granted under Section
10(b) of the Plan.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time and the regulations issued with respect thereof.
“Committee” means the Compensation Committee of the Board.
“Common Stock” means the common stock of the Company.
“Company” means Danaher Corporation, a Delaware corporation.
“Consultant” means any person engaged as a consultant or advisor of the Company
or an Eligible Subsidiary for whom a Form S-8 Registration Statement is
available for the issuance of securities.
“Covered Employee” means any person who is a “covered employee” within the
meaning of Code Section 162(m).
“Date of Grant” means the date as of which the Administrator grants an Award to
a person (which to the extent specified by the Administrator on or before the
Award approval date may be a date later than the date on which the Administrator
approves the Award).
“Disability” means, unless otherwise provided in the applicable Award agreement
approved by the Administrator, a Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than twelve months,
or (ii) is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering employees of the Participant’s employer.
“Early Retirement” means, unless otherwise provided in the applicable Award
agreement approved by the Administrator, (1) with respect to an Employee, the
Employee ceases to be an Employee (except, in the Administrator’s sole
discretion, for termination by reason of the Employee’s Gross Misconduct as
determined by the Administrator) at or after reaching age fifty-five (55) and
completing ten (10) Years of Service, and (2) with respect to





--------------------------------------------------------------------------------





a Director, the Director ceases to be a Director (except for termination by
reason of the Director’s Gross Misconduct, as determined by the Administrator)
at or after reaching age fifty-five (55) and completing ten (10) Years of
Service.
“Eligible Director” (or “Director”) means a non-employee director of the Company
or one of its Eligible Subsidiaries.
“Eligible Subsidiary” means each of the Company’s Subsidiaries, except as the
Administrator otherwise specifies.
“Employee” means any person employed as an employee of the Company or an
Eligible Subsidiary and designated as such on the payroll records thereof. An
Employee shall not include any individual during any period that he or she is
classified or treated by the Company or any Eligible Subsidiary as an
independent contractor, a consultant, or an employee of an employment,
consulting or temporary agency, and shall be determined without regard to
whether such individual is subsequently determined to have been, or is
subsequently reclassified as, a common-law employee of the Company or any
Eligible Subsidiary during such period.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Exercise Price” means, in the case of an Option, the value of the consideration
that an Optionee must provide in exchange for one share of Common Stock. In the
case of a SAR, “Exercise Price” means an amount which is subtracted from the
Fair Market Value in determining the amount payable upon exercise of such SAR.
“Fair Market Value” means, as of any date, the fair market value of a share of
Common Stock for purposes of the Plan which will be determined as follows:
(i)
If the Common Stock is traded on the New York Stock Exchange or other national
securities exchange, the closing sale price on that date or, if the given date
is not a trading day, the closing sale price for the immediately preceding
trading day; or

(ii)
If the Common Stock is not traded on the New York Stock Exchange or other
national securities exchange, the Fair Market Value thereof shall be determined
in good faith by the Administrator and in compliance with Code Section 409A.

“Gross Misconduct” means, unless otherwise provided in the applicable Award
agreement approved by the Administrator, the Participant has:
(i)
committed fraud, misappropriation, embezzlement, willful misconduct or gross
negligence with respect to the Company or any Subsidiary thereof, or any other
action in willful disregard of the interests of the Company or any Subsidiary
thereof;

(ii)
been convicted of, or pled guilty or no contest to, (i) a felony, (ii) any
misdemeanor (other than a traffic violation) with respect to his/her employment,
or (iii) any other crime or activity that would impair his/her ability to
perform his/her duties or impair the business reputation of the Company or any
Subsidiary;

(iii)
refused or willfully failed to adequately perform any duties assigned to
him/her; or

(iv)
refused or willfully failed to comply with standards, policies or procedures of
the Company or any Subsidiary thereof, including without limitation the
Company’s Standards of Conduct as amended from time to time.

“Incentive Stock Option” or “ISO” means a stock option intended to qualify as an
incentive stock option within the meaning of Code Section 422.
“Normal Retirement” means, unless otherwise provided in the applicable Award
agreement approved by the Administrator, (1) with respect to an Employee, the
Employee ceases to be an Employee (except, in the Administrator’s sole
discretion, for termination by reason of the Employee’s Gross Misconduct as
determined by the Administrator) at or after reaching age sixty-five (65), and
(2) with respect to a Director, the Director ceases to be a Director (except for
termination by reason of the Director’s Gross Misconduct, as determined by the
Administrator) at or after reaching age sixty-five (65).
“Option” means a stock option granted pursuant to the Plan that is not an ISO,
entitling the Optionee to purchase shares of Common Stock at a specified price.
“Optionee” means an Employee, Consultant, or Director who has been granted an
Option under this Plan or, where appropriate, a person authorized to exercise an
Option in place of the intended original Optionee.





--------------------------------------------------------------------------------





“Other Stock-Based Awards” are Awards (other than Options, SARs, RSUs (including
Performance Stock Units), Restricted Stock Grants and Cash-Based Awards) that
are denominated in, valued in whole or in part by reference to, or otherwise
based on or related to, Common Stock.
“Participant” means Optionees and Recipients, collectively. The term
“Participant” also includes, where appropriate, a person authorized to exercise
an Option or hold or receive another Award in place of the intended original
Optionee or Recipient.
“Performance Stock Unit” or “PSU” means a Restricted Stock Unit that is subject
to performance-based vesting conditions or Performance Objectives based in whole
or in part on relative total shareholder return.
“Performance Objectives” means one or more objective, measurable performance
factors as determined by the Committee (as described in Section 4(b) of the
Plan) with respect to each Performance Period based upon one or more of the
factors set forth in Section 14 of the Plan.
“Performance Period” means, with respect to Awards granted to Covered Employees
that are intended to be “qualified performance-based compensation” under Code
Section 162(m), a period for which Performance Objectives are set and during
which performance is to be measured to determine whether a Participant is
entitled to payment of an Award under the Plan. For all other Awards,
Performance Period means the period over which performance-based vesting
conditions are to be determined or measured. A Performance Period may coincide
with one or more complete or partial calendar or fiscal years of the Company.
Unless otherwise designated by the Committee, the Performance Period will be
based on the calendar year.
“Plan” means this 2007 Omnibus Incentive Plan, as amended from time to time.
“Recipient” means an Employee, Consultant, or Director who has been granted an
Award other than an Option under this Plan or, where appropriate, a person
authorized to hold or receive such an Award in place of the intended original
Recipient.
“Restricted Stock Grant” means a direct grant of Common Stock, as awarded under
Section 8 of the Plan.
“Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
unfunded right to receive (if conditions are met) one share of Common Stock, as
awarded under Section 9 of the Plan.
“Retirement” means both Early Retirement and Normal Retirement, as defined
herein.
“Retirement Provision Transition Date” means February 23, 2015.
“Section 16 Persons” means those officers, directors or other persons who are
subject to Section 16 of the Exchange Act.
“Securities Act” means the U.S. Securities Act of 1933, as amended.
“Stock Appreciation Right” or “SAR” means any right granted under Section 7 of
the Plan.
“Subsidiary” means any corporation, limited liability company, partnership or
other entity (other than the Company) in an unbroken chain beginning with the
Company if, at the time an Award is granted to a Participant under the Plan,
each of such entities (other than the last entity in the unbroken chain) owns
stock or other equity possessing twenty percent (20%) or more of the total
combined voting power of all classes of stock or equity in one of the other
entities in such chain.
“Tranche” means, with respect to any Award, all portions of the Award as to
which the time-based vesting criteria are scheduled to be satisfied on the same
date.
“Years of Service” means, in the case of any Employee, consecutive (i.e.,
uninterrupted by a termination of employment) years in which a Participant
serves as an Employee; provided that for the avoidance of doubt, with respect to
service as an Employee of a Subsidiary, only employment with an entity at such
times as such entity is a Subsidiary will count toward Years of Service. In the
case of a Director, “Years of Service” means consecutive years in which the
Participant serves as a Director.
3.
Eligibility. All Employees, Consultants, and Directors are eligible for Awards
under this Plan. Eligible Employees, Consultants, and Directors become Optionees
or Recipients when the Administrator grants them, respectively, an Option or one
of the other Awards under this Plan.






--------------------------------------------------------------------------------





4.
Administration of the Plan.

(a)
The Administrator. The Administrator of the Plan is the Compensation Committee
of the Board, unless the Board specifies another committee. The Board may also
act under the Plan as though it were the Administrator. The Administrator is
responsible for the general operation and administration of the Plan and for
carrying out its provisions and has full discretion in interpreting and
administering the provisions of the Plan. Subject to the express provisions of
the Plan, the Administrator may exercise such powers and authority of the Board
as the Administrator may find necessary or appropriate to carry out its
functions. The Administrator may delegate its functions to Employees (other than
the power to grant awards to Directors, Section 16 Persons or Covered
Employees), to the extent permitted under applicable Delaware corporate law.

(b)
Code Section 162(m) and Rule 16b-3 Compliance. The Administrator may, but is not
required to, grant Awards that are intended to qualify as performance based
compensation exempt from the deductibility limitations of Code Section 162(m).
However, grants of Awards to Covered Employees intended to qualify as
performance based compensation under Code Section 162(m) shall be made and
certified only by a Committee (or a subcommittee of the Committee) consisting
solely of two or more “outside directors” (as such term is defined under Code
Section 162(m)). Awards to Section 16 Persons shall be made only by a Committee
(or a subcommittee of the Committee) consisting solely of two or more
non-employee Directors in accordance with Rule 16b-3 under the Exchange Act.

(c)
Powers of the Administrator. The Administrator’s powers will include, but not be
limited to, the power to: construe and interpret the terms of the Plan and
Awards granted pursuant to the Plan (including the power to remedy any
ambiguity, inconsistency, or omission); amend, waive, or extend any provision or
limitation of any Award (except as expressly limited by the terms of the Plan),
which shall include without limitation the power to accelerate or waive any
vesting condition; in order to fulfill the purposes of the Plan and without
amending the Plan, to vary the terms of or modify Awards to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs; and to adopt such procedures
as are necessary or appropriate to carry out the foregoing.

(d)
Granting of Awards. Subject to the terms of the Plan, the Administrator will, in
its sole discretion, determine the Optionees and the Recipients of other Awards
and will determine either initially or subsequent to the grant of the relevant
Award:

(i)
the terms of such Awards;

(ii)
the schedule for exercisability and nonforfeitability, including any
requirements that the Participant or the Company satisfy performance criteria or
Performance Objectives, and the acceleration or waiver of the exercisability or
nonforfeitability of the Awards (for the avoidance of doubt, the Administrator
shall have discretion to accelerate or waive the vesting of all or a portion of
any performance-based vesting conditions or Performance Objectives);

(iii)
the time and conditions for expiration of the Awards; and

(iv)
the form of payment due upon exercise or grant of Awards.

Notwithstanding anything to the contrary in this Plan, if a Participant changes
classification from a full-time employee to a part-time employee, the
Administrator may in its sole discretion (1) reduce or eliminate a Participant’s
unvested Award or Awards, and/or (2) extend any vesting schedule to one or more
dates within the period of the original term of the Award.
(e)
Substitutions. The Administrator may also grant Awards in conversion or
replacement of or substitution for options or other equity awards or interests
held by individuals who become Employees of the Company or of an Eligible
Subsidiary as a result of the Company’s acquiring or merging with the
individual’s employer. If necessary to conform the Awards to the awards or
interests for which they are substitutes, the Administrator may grant substitute
Awards under terms and conditions that vary from those the Plan otherwise
requires. Notwithstanding anything in the foregoing to the contrary, any Award
to any Participant who is a U.S. taxpayer will be adjusted appropriately
pursuant to Code Section 409A.

(f)
Repricing Prohibition. Other than as provided under Section 15 below and except
in connection with a Substantial Corporate Change, merger, acquisition, spinoff,
or other similar corporate transaction, the Administrator may not (1) reduce the
Exercise Price of any outstanding Option or SAR, (2) cancel an






--------------------------------------------------------------------------------





outstanding Option or SAR in exchange for an Option or SAR with an Exercise
Price that is less than the Exercise Price of the original Option or SAR, or (3)
cancel an outstanding Option or SAR in exchange for cash or another Award at any
time that the Fair Market Value of the Common Stock underlying the Option or SAR
is less than the Exercise Price of such Option or SAR, unless in each case the
Company’s shareholders have approved such action.
(g)
Effect of Administrator’s Decision. The Administrator’s determinations under the
Plan need not be uniform and need not consider whether actual or potential
Participants are similarly situated. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all holders
of any Award.

(h)
Time Limit for Participant Claims. Any claim under the Plan or any Award must be
commenced by a Participant within twelve (12) months of the earliest date on
which the Participant’s claim first arises, or the Participant’s cause of action
accrues, or such claim will be deemed waived by the Participant.

5.
Stock Subject to the Plan.

(a)
Share Limits; Shares Available. Except as adjusted below in the event of a
Substantial Corporate Change (as defined in Section 16(a)) or as provided under
Section 15, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards granted under the Plan shall be 126,846,408 shares (the
“Maximum Share Limit”). The Common Stock may come from treasury shares,
authorized but unissued shares, or previously issued shares that the Company
reacquires, including shares it purchases on the open market. Each share of
Common Stock subject to an Option or SAR counts against the Maximum Share Limit
as one share of Common Stock; each share of Common Stock subject to any Award
other than an Option or SAR that is granted on or prior to February 28, 2017
counts against the Maximum Share Limit as one share of Common Stock; and each
share of Common Stock subject to any Award other than an Option or SAR that is
granted after February 28, 2017 counts against the Maximum Share Limit as 3.56
shares of Common Stock. If after February 28, 2017 any Award expires, is
canceled, forfeited, cash-settled, exchanged or assumed by a third party or
terminates for any other reason, in each case without a distribution of shares
of Common Stock to the Participant, each share of Common Stock available under
that Award is added back to the Maximum Share Limit as: one share of Common
Stock if such share of Common Stock was subject to an Option or SAR; and 3.56
shares of Common Stock if such share of Common Stock was subject to any Award
other than an Option or SAR. Notwithstanding the foregoing, the following shares
of Common Stock shall not again become available for Awards or increase the
number of shares available for grant under this Section 5(a): (1) shares of
Common Stock tendered by the Participant or withheld by the Company in payment
of the purchase price of an Option or SAR, (2) shares of Common Stock tendered
by the Participant or withheld by the Company to satisfy any tax withholding
obligation under this Plan, (3) shares of Common Stock repurchased by the
Company with proceeds received from the exercise of an Option, and (4) shares of
Common Stock subject to a SAR that are not issued in connection with the stock
settlement of that SAR upon its exercise. For the avoidance of doubt, the
fungible share counting set forth in this Section 5(a) shall apply solely with
respect to determining the counting of shares of Common Stock against the
Maximum Share Limit and shall not apply with respect to the counting of shares
under the individual share limits set forth in Section 5(b). Shares of Common
Stock issued to convert, replace or adjust outstanding options or other
equity-compensation awards in connection with a merger or acquisition, as
permitted by NYSE Listed Company Manual Section 303A.08 or any successor
provision, shall not reduce the number of shares available for issuance under
the Plan.

(b)
Code Section 162(m) Limitations on Awards. The aggregate number of shares of
Common Stock subject to Options or SARs that may be granted under this Plan
during any one calendar year to any one Participant shall not exceed 1,000,000;
the aggregate number of shares of Common Stock subject to any other type of
Award that is intended to be “qualified performance-based compensation” under
Code Section 162(m) and that may be granted under this Plan during any one
calendar year to any one Participant shall not exceed 500,000; and the aggregate
amount of cash subject to any Cash-Based Award that may be granted under this
Plan during any one calendar year to any one Participant (other than Directors,
for whom the cash limit set forth in Section 5(f) shall apply) shall not exceed
ten million dollars ($10,000,000). Each of the foregoing separate limitations
shall be subject to adjustment under Section 15, and each of the foregoing
separate limits for any one Participant shall be doubled in the initial year of
hire. To the extent required by Code Section 162(m), if any Award which is
intended to comply with Code Section 162(m) is canceled, the canceled Award
shall continue to count against the maximum number of shares of Common Stock or
the maximum amount of cash, as applicable, with respect to which an Award may be
granted in any one calendar year pursuant to the foregoing limitations.






--------------------------------------------------------------------------------





(c)
Minimum Vesting Conditions. Notwithstanding anything to the contrary in this
Plan, all Awards approved under the Plan after May 9, 2017 (other than
Cash-Based Awards) shall be subject to a vesting period or performance period,
as applicable, of at least one year following the Date of Grant; provided,
however, that (1) up to five percent (5%) of the Maximum Share Limit under this
Plan may be issued without regard to the foregoing minimum vesting period, (2)
the foregoing minimum vesting period shall not apply in the event of death,
Disability, Retirement or other terminations of employment or service, and (3)
the Administrator may waive the restrictions set forth in this sentence in its
sole discretion in the event of a Substantial Corporate Change.

(d)
Stockholder Rights. Except for Restricted Stock Grants and except as the
Administrator otherwise specifies (including without limitation in the terms of
any Award agreement approved by the Administrator), the Participant will have no
rights of a stockholder with respect to the shares of Common Stock subject to an
Award except to the extent that the Company has issued certificates for, or
otherwise confirmed ownership of, such shares upon the exercise or, as
applicable, the grant or nonforfeitability, of an Award. Except as the
Administrator otherwise specifies (including without limitation in the terms of
any Award agreement approved by the Administrator) or as contemplated under
Section 15, no adjustment will be made for a dividend or other right for which
the record date precedes the date of exercise or nonforfeitability, as
applicable.

(e)
Fractional Shares. The Company will not issue fractional shares of Common Stock
pursuant to the exercise or vesting of an Award. Any fractional share will be
rounded up and issued to the Participant in a whole share; provided that to the
extent rounding a fractional share up would result in the imposition of either
(i) individual tax and penalty interest charges imposed under Code Section 409A
or (ii) adverse tax consequences to a Participant located outside of the United
States, the fractional share will be rounded down without the payment of any
consideration in respect of such fractional share.

(f)
Director Limits. The maximum number of shares subject to Awards granted during a
single fiscal year to any Director, taken together with such Director’s cash
fees with respect to the fiscal year (whether such cash fees are paid currently
or deferred under the Non-Employee Directors’ Deferred Compensation Plan), shall
not exceed $800,000 in total value (calculating the value of any such Awards
based on the grant date fair value of such Awards for financial reporting
purposes). The foregoing limit shall be increased to $1,300,000 for any Director
who serves as Chairman or Vice-Chairman (or similar role) of the Board.

(g)
Dividends and Dividend Equivalents. The Recipient of an Award other than an
Option or SAR may, if so determined by the Administrator, be entitled to receive
cash, stock or other property dividends declared on shares of Common Stock, or
amounts equivalent thereto (“Dividend Equivalents”), with respect to the number
of shares of Common Stock covered by the Award, as determined by the
Administrator in its sole discretion and set forth in the applicable Award
agreement.  The Administrator may provide that any Dividend Equivalents shall be
deemed to have been reinvested in additional shares of Common Stock or otherwise
reinvested.  Any dividends or Dividend Equivalents with respect to any such
Award shall be subject to the same restrictions and risks of forfeiture
(including any service-based or performance-based vesting conditions) as the
underlying Award. 

6.
Terms and Conditions of Options.

(a)
General. Options granted to Employees, Consultants, and Directors are not
intended to qualify as Incentive Stock Options. Subject to Section 4, the
Administrator may set whatever conditions it considers appropriate for the
Options, including time-based and/or performance-based vesting conditions.

(b)
Exercise Price. The Administrator will determine the Exercise Price under each
Option and may set the Exercise Price without regard to the Exercise Price of
any other Options granted at the same or any other time. The Exercise Price per
share for the Options may not be less than 100% of the Fair Market Value of a
share of Common Stock on the Date of Grant, except in the event of an Option
substitution as contemplated by Section 4(e) above, or as provided under Section
15 below. The Company may use the consideration it receives from the Optionee
for general corporate purposes.

(c)
Exercisability. The Administrator will determine the times and conditions for
exercise of each Option but may not extend the period for exercise of an Option
beyond the tenth anniversary of its Date of Grant. Options will become
exercisable at such times and in such manner as the Administrator determines
(either initially or subsequent to the grant of the relevant Award); provided,
however, that the Administrator may, on






--------------------------------------------------------------------------------





such terms and conditions as it determines appropriate, accelerate the time at
which the Optionee may exercise any portion of an Option.
(d)
Method of Exercise; Method of Payment. To exercise any exercisable portion of an
Option, the Optionee must:

(i)
Deliver a written notice of exercise to the Secretary of the Company (or to
whomever the Administrator designates), in a form complying with any rules the
Administrator may issue and specifying the number of shares of Common Stock
underlying the portion of the Option the Optionee is exercising;

(ii)
Pay the full Exercise Price by cashier’s or certified check or wire transfer of
immediately available funds for the shares of Common Stock with respect to which
the Option is being exercised, unless the Administrator consents to another form
of payment (which could include the use of Common Stock); and

(iii)
Deliver to the Secretary of the Company (or to whomever the Administrator
designates) such representations and documents as the Administrator, in its sole
discretion, may consider necessary or advisable.

Payment in full of the Exercise Price need not accompany the written notice of
exercise provided the notice directs that the shares of Common Stock issued upon
the exercise be delivered, either in certificate form or in book entry form, to
a licensed broker acceptable to the Company as the agent for the individual
exercising the Option and at the time the shares are delivered to the broker,
either in certificate form or in book entry form, the broker will tender to the
Company cash or cash equivalents acceptable to the Company and equal to the
Exercise Price.
The Administrator may agree to payment under a cashless exercise program
approved by the Company or through a broker-dealer sale and remittance procedure
pursuant to which the Optionee (1) shall provide written instructions to a
licensed broker acceptable to the Company and acting as agent for the Optionee
to effect the immediate sale of some or all of the purchased Shares and to remit
to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares of Common Stock, and (2) shall provide written direction to the Company
to deliver the purchased shares of Common Stock directly to such brokerage firm
in order to complete the sale transaction.
The Administrator may agree to payment through the tender to the Company of
shares of Common Stock. Shares of Common Stock offered as payment will be
valued, for purposes of determining the extent to which the Optionee has paid
the Exercise Price, at their Fair Market Value on the date of exercise.
(e)
Term. No one may exercise an Option more than ten years after its Date of Grant.

(f)
Automatic Exercise of Certain Expiring Options. Notwithstanding any other
provision of this Plan or any Award agreement (other than this Section), on the
last trading day on which all or a portion of an outstanding Option may be
exercised, if as of the close of trading on such day the then Fair Market Value
of a share of Common Stock exceeds the per share Exercise Price of the Option by
at least $.01 (such expiring portion of an Option that is so in-the-money, an
“Auto-Exercise Eligible Option”), the Optionee shall be deemed to have
automatically exercised such Auto-Exercise Eligible Option (to the extent it has
not previously been exercised, forfeited or terminated) as of the close of
trading in accordance with the provisions of this Section. In the event of an
automatic exercise pursuant to this Section, the Company shall reduce the number
of shares of Common Stock issued to the Optionee upon such Optionee’s automatic
exercise of the Auto-Exercise Eligible Option in an amount necessary to satisfy
(1) the Optionee’s Exercise Price obligation for the Auto-Exercise Eligible
Option, and (2) the minimum amount of tax required to be withheld in connection
with the automatic exercise (or such other rate that will not cause adverse
accounting consequences for the Company) unless the Administrator deems that a
different method of satisfying such withholding obligations is practicable and
advisable, in each case based on the Fair Market Value of the Common Stock as of
the close of trading on the date of exercise. In accordance with procedures
established by the Administrator, an Optionee may notify the Company’s
record-keeper in writing in advance that he or she does not wish for the
Auto-Exercise Eligible Option to be exercised. This Section shall not apply to
any Option to the extent that






--------------------------------------------------------------------------------





this Section causes the Option to fail to qualify for favorable tax treatment
under applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.
7.
Terms and Conditions of Stock Appreciation Rights.

(a)
General. A SAR represents the right to receive a payment, in cash, shares of
Common Stock or both (as determined by the Administrator), equal to the excess
of the Fair Market Value on the date the SAR is exercised over the SAR’s
Exercise Price, if any.

(b)
Exercise Price. Subject to Section 4, the Administrator will establish in its
sole discretion the Exercise Price of a SAR and all other applicable terms and
conditions, including time-based and/or performance-based vesting conditions.
The Exercise Price for the SAR may not be less than 100% of the Fair Market
Value of a share of Common Stock on the Date of Grant, except in the event of a
SAR substitution as contemplated by Section 4(e) above, or as provided under
Section 15 below.

(c)
Exercisability. The Administrator will determine the times and conditions for
exercise of each SAR but may not extend the period for exercise of a SAR beyond
the tenth anniversary of its Date of Grant. SARs will become exercisable at such
times and in such manner as the Administrator determines (either initially or
subsequent to the grant of the relevant Award); provided, however, that the
Administrator may, on such terms and conditions as it determines appropriate,
accelerate the time at which the Participant may exercise any portion of a SAR.

(d)
Term. No one may exercise a SAR more than ten years after its Date of Grant.

8.
Terms and Conditions of Restricted Stock Grants.

(a)
General. A Restricted Stock Grant is a direct grant of Common Stock, subject to
restrictions and vesting conditions, including time-based vesting conditions
and/or the attainment of performance-based vesting conditions or Performance
Objectives. The Company shall issue the shares to each Recipient of a Restricted
Stock Grant either (i) in certificate form or (ii) in book entry form,
registered in the name of the Recipient, with legends or notations, as
applicable, referring to the terms, conditions, and restrictions applicable to
the Award; provided that the Company may require that any stock certificates
evidencing Restricted Stock Grants be held in the custody of the Company or its
agent until the restrictions thereon shall have lapsed, and that, as a condition
of any Restricted Stock Grant, the Participant shall have delivered a stock
power, endorsed in blank, relating to the shares of Common Stock covered by such
Award.

(b)
Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for Restricted Stock Grants by (i)
issuing Common Stock held as treasury stock or repurchased on the open market or
(ii) charging the Recipients at least the par value for the shares of Common
Stock covered by the Restricted Stock Grant.

(c)
Lapse of Restrictions. The shares of Common Stock underlying such Restricted
Stock Grants will become nonforfeitable at such times and in such manner as the
Administrator determines (either initially or subsequent to the grant of the
relevant Award); provided, however, the Administrator may, on such terms and
conditions as it determines appropriate, accelerate the time at which
restrictions or other conditions on such Restricted Stock Grants will lapse.
Unless otherwise specified by the Administrator or by the Committee described in
Section 4(b) of the Plan, any performance-based vesting conditions or
Performance Objectives must be satisfied, if at all, on or prior to the tenth
anniversary of the Date of Grant.

(d)
Rights as a Stockholder. A Recipient who is awarded a Restricted Stock Grant
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. After the lapse of the restrictions without
forfeiture in respect of the Restricted Stock Grant, the Company shall remove
any legends or notations referring to the terms, conditions and restrictions on
such shares of Common Stock and, if certificated, deliver to the Participant the
certificate or certificates evidencing the number of such shares of Common
Stock.

9.
Terms and Conditions of Restricted Stock Units.

(a)
General. RSUs shall be credited as a bookkeeping entry in the name of the
Participant in an account maintained by the Company. No shares of Common Stock
are actually issued to the Participant in respect of RSUs on the Date of Grant.
Shares of Common Stock shall be issuable to the Participant only upon the lapse






--------------------------------------------------------------------------------





of such restrictions and satisfaction of such vesting conditions, including
time-based vesting conditions and/or the attainment of performance-based vesting
conditions or Performance Objectives.
(b)
Purchase Price. The Administrator may satisfy any Delaware corporate law
requirements regarding adequate consideration for RSUs by (i) issuing Common
Stock held as treasury stock or repurchased on the open market or (ii) charging
the Recipients at least the par value for the shares of Common Stock covered by
the RSUs.

(c)
Lapse of Restrictions. RSUs will vest and the underlying shares of Common Stock
will become nonforfeitable at such times and in such manner as the Administrator
determines (either initially or subsequent to the grant of the relevant Award);
provided, however, that the Administrator may, on such terms and conditions as
it determines appropriate, accelerate the time at which restrictions or other
conditions on such RSUs will lapse. Unless otherwise specified by the
Administrator, any performance-based vesting conditions or Performance
Objectives must be satisfied, if at all, on or prior to the tenth anniversary of
the Date of Grant.

(d)
Rights as a Stockholder. Except as the Administrator otherwise specifies
(including without limitation in the terms of any Award agreement approved by
the Administrator), a Recipient who is awarded RSUs under the Plan shall possess
no incidents of ownership with respect to the underlying shares of Common Stock.

(e)
Post-Vesting Holding Period for Performance Stock Units. Unless the
Administrator determines otherwise prior to the grant of the relevant Award, and
except as otherwise provided in Section 11 below, payment of any Performance
Stock Unit (including those subject to the Normal and Early Retirement
provisions of Section 11) that vests pursuant to its terms shall be deferred
until the fifth anniversary (the “Fifth Anniversary”) of the beginning of the
Performance Period applicable to such Performance Stock Unit (the “Commencement
Date”); provided, however, if such payment date would subject the Participant to
liability under Section 16 of the Exchange Act, any such deferred payment shall
be made on a date selected by the Administrator in its sole discretion which may
be as early as thirty (30) days prior to the Fifth Anniversary or at a later
date within the same calendar year or, if later, by the 15th day of the third
calendar month following the Fifth Anniversary.

10.
Terms and Conditions of Other Stock-Based Awards and Cash-Based Awards.

(a)
The Administrator may grant Other Stock-Based Awards that are denominated in,
valued in whole or in part by reference to, or otherwise based on or related to,
Common Stock. The purchase, exercise, exchange or conversion of Other
Stock-Based Awards and all other terms and conditions applicable to such Awards
will be determined by the Administrator in its sole discretion.

(b)
The Administrator may grant Cash-Based Awards, each of which may be expressed in
dollars or may be based on a formula that is consistent with the provisions of
the Plan. The terms and conditions applicable to Cash-Based Awards will be
determined by the Administrator in its sole discretion.

11.
Termination of Employment. Unless the Administrator determines otherwise (either
initially or subsequent to the grant of the relevant Award), the following rules
shall govern the vesting, exercisability and term of outstanding Awards held by
a Participant in the event of termination of such Participant’s employment,
where termination of employment means the time when the active employer-employee
or other active service-providing relationship between the Participant and the
Company or an Eligible Subsidiary ends for any reason, including Retirement;
provided that notwithstanding anything in this Plan to the contrary, unless
otherwise determined by the Administrator, this Section 11 shall not apply to
Cash-Based Awards and any reference in this Section 11 to an “Award” shall be
deemed to be a reference to all Awards other than Cash-Based Awards. For
purposes of Awards granted under this Plan, the Administrator shall have sole
discretion to determine whether a Participant has ceased to be actively employed
by (or, in the case of a Consultant or Director, has ceased actively providing
services to) the Company or Eligible Subsidiary, and the effective date on which
such active employment (or active service-providing relationship) terminated.
For the avoidance of doubt, a Participant’s active employer-employee or other
active service-providing relationship shall not be extended by any notice period
mandated under local law (e.g., active employment shall not include a period of
“garden leave”, paid administrative leave or similar period pursuant to local
law), and in the event of a Participant’s termination of employment (whether or
not in breach of local labor laws), Participant’s right to exercise any Option
or SAR after termination of employment, if any, shall be measured by the date of
termination of active employment or service and shall not be extended by any
notice period mandated under local law. Unless the Administrator provides
otherwise (either initially or subsequent to the grant of the relevant Award)
(1) termination of employment will include instances in which a common law
employee is terminated and immediately rehired as an independent contractor, and






--------------------------------------------------------------------------------





(2) the spin-off, sale, or disposition of a Participant’s employer from the
Company or an Eligible Subsidiary (whether by transfer of shares, assets or
otherwise) such that the Participant’s employer no longer constitutes an
Eligible Subsidiary shall constitute a termination of employment or service.
(a)
General. Upon termination of employment for any reason other than death, Early
Retirement or (except with respect to RSUs granted prior to the Retirement
Provision Transition Date) Normal Retirement, unless contrary to applicable law
and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the relevant Award, all unvested portions of any
outstanding Awards shall be immediately forfeited without consideration. Except
as set forth in subsections (b) - (i) below, the Participant shall have a period
of ninety (90) days, commencing with the first date the Participant is no longer
actively employed, to exercise the vested portion of any outstanding Options or
SARs, subject to the term of the Option or SAR; provided, however, that if the
exercise of an Option or SAR following termination of employment (to the extent
such post-termination exercise is permitted under this Section 11(a)) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option or SAR shall terminate upon the later
of (1) thirty (30) days after such exercise becomes covered by an effective
registration statement, (2) in the event that a sale of shares of Common Stock
received upon exercise of an Option or SAR would subject the Participant to
liability under Section 16(b) of the Exchange Act, thirty (30) days after the
last date on which such sale would result in liability, or (3) the end of the
original post-termination exercise period; provided, however, that in no event
may an Option or SAR be exercised after the expiration of the term of the Award.

(b)
Normal Retirement. Upon termination of employment by reason of the Participant’s
Normal Retirement, unless contrary to applicable law and unless otherwise
provided by the Administrator either initially or subsequent to the grant of the
relevant Award (1) with respect to all Options or SARs held by the Participant
for at least six (6) months prior to the Normal Retirement date, subject to the
term of the Award unvested Options will continue to vest and, together with any
Options that are vested as of the Optionee’s Normal Retirement date, shall
remain outstanding and (once vested) may be exercised until the fifth
anniversary of the Normal Retirement date (or if earlier, the expiration date of
the Option), (2) with respect to each Tranche of RSUs (other than PSUs) with a
Date of Grant on or after the Retirement Provision Transition Date that is
unvested as of the Normal Retirement date, such Tranche will vest as of the
time-based vesting date for such Tranche, but if and only if any Performance
Objective applicable to such Tranche is satisfied on or prior to such time-based
vesting date, (3) a pro-rata portion of unvested Performance Stock Units held by
the Participant as of the Normal Retirement date (i.e. based on the ratio of (x)
the number of full or partial months worked by the Participant in the applicable
Performance Period prior to the Participant’s Normal Retirement date to (y) the
total number of months in the applicable Performance Period) shall continue to
vest subject to actual performance to be measured as of the end of the
Performance Period, and (4) all unvested portions of any other outstanding
Awards (including without limitation Restricted Stock Grants) shall be
immediately forfeited without consideration. If the Date of Grant of an Option
does not precede the Optionee’s Normal Retirement date by at least six (6)
months, the post-termination exercise period with respect to such Option shall
be governed by the other provisions of this Section 11, as applicable.

(c)
Early Retirement. Solely with respect to Awards with a Date of Grant on or after
the Retirement Provision Transition Date, upon termination of employment by
reason of the Participant’s Early Retirement, unless contrary to applicable law
and unless otherwise provided by the Administrator either initially or
subsequent to the grant of the relevant Award (1) subject to the term of the
Award a pro-rata portion of any Tranche of unvested Options or SARs held by the
Participant for at least six (6) months prior to the Early Retirement date (i.e.
based on the ratio of (x) the number of full or partial months worked by the
Participant from the Date of Grant to the Early Retirement date to (y) the total
number of months in the original time-based vesting schedule of the particular
Tranche) will continue to vest and, together with any Options and SARs that are
vested as of the Participant’s Early Retirement, shall remain outstanding and
(once vested) may be exercised until the fifth anniversary of the Early
Retirement date (or if earlier, the expiration date of the Award), (2) a
pro-rata portion of any Tranche of RSUs (other than PSUs) that is unvested as of
the Early Retirement date (i.e. based on the ratio of (x) the number of full or
partial months worked by the Participant from the Date of Grant to the Early
Retirement date to (y) the total number of months in the original time-based
vesting schedule of the Tranche) will vest as of the time-based vesting date for
such Tranche, but if and only if any Performance Objective applicable to such
Tranche is satisfied on or prior to such time-based vesting date, (3) a pro-rata
portion of the unvested Performance Stock Units held by the Participant as of
the Early Retirement date (i.e. based on the ratio of (x) the number of full or
partial months worked by the Participant in the applicable Performance Period
prior to the Participant’s Early Retirement date to (y) the






--------------------------------------------------------------------------------





total number of months in the applicable Performance Period) shall continue to
vest subject to actual performance to be measured as of the end of the
Performance Period, and (4) all unvested portions of any other outstanding
Awards (including without limitation Restricted Stock Grants) shall be
immediately forfeited without consideration. If the Date of Grant of an Option
does not precede the Optionee’s Early Retirement date by at least six (6)
months, the post-termination exercise period with respect to such Option shall
be governed by the other provisions of this Section 11, as applicable.
(d)
Other Conditions Applicable to Continued Vesting Upon Retirement. To be eligible
for the Retirement treatment described above, if required by the Company or an
Eligible Subsidiary the Participant must execute the appropriate form of Company
post-employment restrictive covenant agreement.

(e)
Death.

(i)
Options/SARs. Upon termination of employment by reason of the Participant’s
death, unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or subsequent to the grant of the relevant Award,
all unexpired Options and SARs will become fully exercisable and, subject to the
term of the Option or SAR, may be exercised for a period of twelve months
thereafter by the personal representative of the Participant’s estate or any
other person to whom the Option or SAR is transferred under a will or under the
applicable laws of descent and distribution.

(ii)
RSUs (Other Than PSUs) and Restricted Stock. Upon termination of employment by
reason of the Participant’s death, unless contrary to applicable law and unless
otherwise provided by the Administrator either initially or subsequent to the
grant of the relevant Award, a portion of the outstanding RSUs (other than PSUs)
and Restricted Stock Grants shall become vested which will be determined as
follows. With respect to each Tranche, upon the Participant’s death, a pro rata
amount of the RSUs (other than PSUs) or the Restricted Stock Grant will vest
based on the number of complete twelve-month periods between the Date of Grant
and the date of death (provided that any partial twelve-month period between the
Date of Grant and the date of death shall also be considered a complete
twelve-month period for purposes of this pro-ration methodology), divided by the
total number of twelve-month periods in the original time-based vesting schedule
of the Tranche. Notwithstanding anything in the Plan to the contrary, unless
otherwise provided by the Administrator, this acceleration of the vesting will
also apply to any RSUs (other than PSUs) or Restricted Stock Grants the
Committee has designated as covered by Performance Objectives for purposes of
complying with Code Section 162(m).

(iii)
PSUs.

(1)
Upon termination of employment by reason of the Participant’s death prior to the
conclusion of the Performance Period applicable to an award of PSUs, unless
contrary to applicable law and unless otherwise provided by the Administrator
either initially or subsequent to the grant of the relevant Award, the
Participant’s estate will become vested in the portion of the Award determined
by multiplying (1) the target amount of PSUs (and related Dividend Equivalent
rights) subject to such Award, times (2) the quotient of the number of complete
twelve-month periods between and including the Commencement Date and the date of
death (provided that any partial twelve-month period between and including the
Commencement Date and the date of death shall also be considered a complete
twelve-month period for purposes of this pro-ration methodology), divided by the
total number of twelve-month periods in the Performance Period. Unless otherwise
provided by the Administrator, this acceleration of the vesting will also apply
to any PSUs the Committee has designated as covered by Performance Objectives
for purposes of complying with Code Section 162(m). With respect to any PSUs
that vest pursuant to this Section, the underlying Common Stock (and related
Dividend Equivalent rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following Participant’s
death.

(2)
Upon termination of employment by reason of the Participant’s death following
the conclusion of the Performance Period but prior to the date the Common Stock
(and related Dividend Equivalent rights) underlying vested PSUs are issued and
paid, unless contrary to applicable law and unless otherwise provided by the
Administrator either initially or






--------------------------------------------------------------------------------





subsequent to the grant of the relevant Award, the underlying Common Stock (and
related Dividend Equivalent rights) will be paid to the Participant’s estate as
soon as reasonably practicable (but in any event within 90 days) following the
later of (i) Participant’s death, and (ii) four (4) calendar months following
the last day of the Performance Period.
(3)
For avoidance of doubt, in all other situations, if a Participant dies after the
Participant’s employment terminates but prior to the date the Common Stock (and
related Dividend Equivalent rights) underlying vested PSUs are issued and paid,
the underlying Common Stock (and related Dividend Equivalent rights) will be
paid to Participant’s estate as soon as reasonably practicable (but in any event
within 90 days) following the fifth anniversary of the Commencement Date.

(iv)
With respect to any Award other than an Option, SAR, RSU or Restricted Stock
Grant, all unvested portions of the Award shall be immediately forfeited without
consideration, unless otherwise provided by the Administrator.

(f)
Disability. Upon termination of employment by reason of the Participant’s
Disability, unless contrary to applicable law and unless otherwise provided by
the Administrator either initially or subsequent to the grant of the relevant
Award, all unvested portions of any outstanding Awards shall be immediately
forfeited without consideration. The vested portion of any Option or SAR will
remain outstanding and, subject to the term of the Option or SAR, may be
exercised by the Participant at any time until the first anniversary of the
Participant’s termination of employment for Disability.

(g)
Gross Misconduct. Upon termination of employment by reason of the Participant’s
Gross Misconduct as determined by the Administrator, the Administrator in its
sole discretion may provide that all, or any portion specified by the
Administrator, of the Participant’s (1) unexercised Options and SARs, (2)
unvested RSUs, (3) unvested Restricted Stock Grants and (4) unvested Other
Stock-Based Awards and Cash-Based Awards granted under the Plan, shall terminate
and be forfeited immediately without consideration. Without limiting the
foregoing provision, a Participant’s termination of employment shall be deemed
to be a termination of employment by reason of the Participant’s Gross
Misconduct if, after the Participant’s employment has terminated, facts and
circumstances are discovered or confirmed that would have justified a
termination for Gross Misconduct.

(h)
Post-Termination Covenants. Notwithstanding any other provision in the Plan, to
the extent any Award may remain outstanding under the terms of the Plan after
termination of the Participant’s employment or service-providing relationship,
the Award will nevertheless expire as of the date that the Participant violates
any covenant not to compete or any other post-termination covenant (including
without limitation any nonsolicitation, nonpiracy of employees, nondisclosure,
nondisparagement, works-made-for-hire or similar covenants) in effect between
the Company and/or any Subsidiary thereof, on the one hand, and the Participant
on the other hand, as determined by the Administrator.

(i)
Leave of Absence. To the extent approved by the Administrator (either
specifically or pursuant to rules adopted by the Administrator), the active
employer-employee or other active service-providing relationship between the
Participant and the Company or an Eligible Subsidiary shall not be considered
interrupted in the case of: (i) sick leave; (ii) military leave; or (iii) any
other leave of absence. For the avoidance of doubt, the Administrator, in its
sole discretion, may determine that a Participant’s leave of absence to complete
a course of study will not constitute termination of employment for purposes of
the Plan. Further, during any approved leave of absence, the Administrator shall
have sole discretion to provide (either specifically or pursuant to rules
adopted by the Administrator) that the vesting of any Awards held by the
Participant shall be frozen as of the first day of the leave (or as of any
subsequent day during such leave, as applicable), and shall not resume until and
unless the Participant returns to active employment or service prior to the
expiration of the term (if any) of the Awards, subject to any requirements of
applicable laws or contract. The Administrator, in its sole discretion, will
determine all questions of whether particular terminations or leaves of absence
are terminations of active employment or service.

12.
Award Agreements. The Administrator will communicate the material terms and
conditions of an Award to the Participant in any form it deems appropriate,
which may include the use of an Award agreement that the Administrator may
require the Participant to sign. In the discretion of the Administrator an Award
agreement and any provision for acceptance of an Award may be made in electronic
format. Notwithstanding the foregoing, the Award agreements may contain special
provisions for Participants located outside the United States and any Award
agreement provision that






--------------------------------------------------------------------------------





modifies the Plan terms and conditions with respect to an Award granted to an
Employee outside the United States shall govern. To the extent the Administrator
determines not to document the terms and conditions of an Award in an Award
agreement, the terms and conditions of the Award shall be as set forth in the
Plan and in the Administrator’s records.
13.
Award Holder. During the Participant’s lifetime and except as provided under
Section 21 below, only the Participant or his/her duly appointed guardian may
exercise or hold an Award. After the Participant’s death, the personal
representative of his or her estate or any other person authorized under a will
or under the laws of descent and distribution may exercise any then exercisable
portion of an Award or hold any then nonforfeitable portion of any Award. If
someone other than the original Participant seeks to exercise or hold any
portion of an Award, the Administrator may request such proof as it may consider
necessary or appropriate of the person’s right to exercise or hold the Award.

14.
Performance Rules.

(a)
General. Subject to the terms of the Plan, the Committee will have the authority
to establish and administer performance-based grant and/or vesting conditions
and Performance Objectives with respect to such Awards as it considers
appropriate, which Performance Objectives must be satisfied, as determined by
the Committee, before the Participant receives or retains an Award or before the
Award becomes nonforfeitable. Where such Awards are granted to Covered
Employees, such Awards are intended to be subject to the requirements of Code
Section 162(m) and conform with all provisions of Code Section 162(m) to the
extent necessary to allow the Company to claim a Federal income tax deduction
for the Awards as “qualified performance based compensation.” However, the
Committee retains the sole discretion to grant Awards that do not so qualify and
to determine the terms and conditions of such Awards including any
performance-based vesting conditions that shall apply to such Awards.
Notwithstanding satisfaction of applicable Performance Objectives, the number of
shares of Common Stock, the amount of cash or the other benefits received under
an Award that are otherwise earned upon satisfaction of such Performance
Objectives may be reduced by the Committee (but not increased) on the basis of
such further considerations that the Committee in its sole discretion shall
determine. No Award subject to Code Section 162(m) shall be paid or vest, as
applicable, unless and until the date that the Committee has certified, in the
manner prescribed by Code Section 162(m), the extent to which the Performance
Objectives for the Performance Period have been attained and has made its
decisions regarding the extent, if any, of a reduction of such Award.

(b)
Performance Objectives. Performance Objectives will be based exclusively on any
one of, or a combination of, the following performance-based measures determined
based on the Company and its Subsidiaries on a group-wide basis or on the basis
of Subsidiary, platform, division, operating unit and/or other business unit
results (subject to the Committee’s exercise of negative discretion): (i)
earnings per share (on a fully diluted or other basis), (ii) stock price targets
or stock price maintenance, (iii) total shareholder return, (iv) return on
capital, return on invested capital or return on equity; (v) pretax or after tax
net income, (vi) working capital, (vii) earnings before interest and taxes,
(viii) earnings before interest, taxes, depreciation, and amortization (EBITDA),
(ix) operating income, (x) free cash flow, (xi) operating cash flow, (xii)
revenue or core revenue, (xiii) gross profit margin, operating profit margin,
gross or operating margin improvement or core operating margin improvement, or
(xiv) strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, market share or geographic
business expansion goals, cost targets, or objective goals relating to
acquisitions, divestitures, innovation or product/service vitality.

The Committee shall determine whether such Performance Objectives are attained,
and such determination will be final and conclusive. Each Performance Objective
may be expressed in absolute and/or relative terms or ratios and may be based on
or use comparisons with internal targets, the past performance of the Company
(including the performance of one or more Subsidiaries, platforms, divisions,
operating units and/or other business units) and/or the performance of unrelated
companies. Without limiting the foregoing, in the case of earnings-based
measures, Performance Objectives may use comparisons relating to capital
(including, but not limited to, the cost of capital), operating cash flow, free
cash flow, shareholders’ equity, shares outstanding, assets and/or net assets.
For Awards intended to comply with Code Section 162(m), the measures used in
setting Performance Objectives under the Plan for any given Performance Period
will, to the extent applicable, be determined in accordance with generally
accepted accounting principles (“GAAP”) and in a manner consistent with the
methods used in the Company’s audited financial statements, without regard to
(1) unusual or infrequently occurring items in accordance with GAAP, (2) the
impact of any change in accounting principles that occurs





--------------------------------------------------------------------------------





during the Performance Period (or that occurred during any period that the
Performance Period is being compared to (“Comparison Period”)) and the
cumulative effect thereof (provided that the Committee may (as specified by the
Committee within the Applicable Period) either apply the changed accounting
principle to the Performance Period and Comparison Period, or exclude the impact
of the change in accounting principle from the Performance Period and Comparison
Period), (3) goodwill and other intangible impairment charges, (4) gains or
charges associated with (i) a business becoming a discontinued operation, (ii)
the sale or divestiture (in any manner) of any interest in a business or (iii)
the obtaining or losing control of a business, as well as the gains or charges
associated with the operation of any business (a) that during the Performance
Period or Comparison Period became or becomes a discontinued operation, (b) as
to which control is or was lost during the Performance Period or Comparison
Period, or (c) as to which the Company divested or divests its interest in the
Performance Period or Comparison Period, (5) gains or charges related to the
sale or impairment of assets, (6) (i) all transaction costs directly related to
the acquisition of any whole or partial interest in a business, (ii) all
restructuring charges directly related to any business as to which the Company
acquired a whole or partial interest and incurred within two years of the
acquisition date, (iii) all charges and gains arising from the resolution of
contingent liabilities related to any business as to which the Company acquired
a whole or partial interest and identified as of the acquisition date, and (iv)
all other charges directly related to the acquisition of any whole or partial
interest in a business and incurred within two years of the acquisition date,
(7) the impact of any discrete income tax charges or benefits during the
Performance Period or the Comparison Period if such charges in aggregate exceed
$10 million during the respective period, (8) all non-cash amortization charges,
and (9) other objective income, expense, asset, liability and/or cash flow
adjustments as may be consistent with the purposes of the Performance Objectives
set for the given Performance Period and specified by the Committee within the
Applicable Period, which may include adjustments that would cause one or more of
the Performance Objectives to be considered “non-GAAP financial measures” under
rules promulgated by the Securities and Exchange Commission; provided, that with
respect to the gains and charges referred to in sections (3), (4), (5), (6)(iii)
and 6(iv), only gains or charges that individually or as part of a series of
related items exceed $10 million in the relevant period are excluded; and
provided further that the Committee in its sole discretion and within the
Applicable Period may determine that any or all of the carve-outs described in
subsections (1) through (8) shall not be excluded from the measures used to
determine the Performance Objectives for a particular Performance Period or
shall be modified, and/or may determine to exclude other items from such
measures for such Performance Period.
15.
Adjustments upon Changes in Capital Stock. Subject to any required action by the
Company (which it shall promptly take) or its stockholders, and subject to the
provisions of applicable corporate law, if the outstanding shares of Common
Stock increase or decrease or change into or are exchanged for a different
number or kind of security by reason of any recapitalization, reclassification,
stock split, reverse stock split, combination of shares, exchange of shares,
stock dividend, or other distribution payable in capital stock, or some other
increase or decrease in the Common Stock occurs without the Company’s receiving
consideration, the Administrator shall make an equitable adjustment as the
Administrator in its sole discretion deems to be appropriate to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan to: (a) the number and kind of shares of Common Stock,
other securities or property underlying, or the amount of cash subject to, each
outstanding Award; (b) the Exercise Price or purchase price of any outstanding
Award and applicable performance conditions relating to any outstanding Award;
(c) the Maximum Share Limit; and (d) the number of shares of Common Stock
specified as the annual per-Participant limitation under Section 5(b).

In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make an
equitable adjustment as the Administrator in its sole discretion deems to be
appropriate to the items set forth in any of subsections (a) - (d) in the
preceding paragraph in order to prevent dilution or enlargement of the benefits
or potential benefits intended to be made available under the Plan.
Any issue by the Company of any class of preferred stock, or securities
convertible into shares of common or preferred stock of any class, will not
affect, and no adjustment by reason thereof will be made with respect to, the
number of shares of Common Stock subject to any Award or the Exercise Price
except as this Section 15 specifically provides. The grant of an Award under the
Plan will not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations or changes of its capital or
business structure, or to merge or to consolidate, or to dissolve, liquidate,
sell, or transfer all or any part of its business or assets.
16.
Substantial Corporate Change.

(a)
Definition. A Substantial Corporate Change means the consummation of:






--------------------------------------------------------------------------------





(i)
the dissolution or liquidation of the Company;

(ii)
any transaction or series of transactions in which any person or entity or group
of persons or entities is or becomes the owner, directly or indirectly, of
voting securities of the Company (not including any securities acquired directly
from the Company or any affiliate thereof) representing more than 50% of the
combined voting power of the Company’s then outstanding securities;

(iii)
a change in the composition of the Board such that individuals who were serving
on the Board as of May 9, 2017, together with any new member of the Board (other
than a member of the Board whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of directors of the Company)
whose appointment or election by the Board or nomination for election by the
Company’s stockholders was approved or recommended by a vote of at least a
majority of the members of the Board then still in office who either were
members of the Board on May 9, 2017 or whose appointment, election or nomination
for election was previously so approved or recommended, cease for any reason to
constitute a majority of the number of the members of the Board then serving;

(iv)
a merger, consolidation, or reorganization of the Company with one or more
corporations, limited liability companies, partnerships or other entities, other
than a merger, consolidation or reorganization which would result in the voting
securities of the Company outstanding immediately prior to such event continuing
to have both (A) more than 50% of the combined voting power of the voting
securities of the ultimate parent entity resulting from such merger,
consolidation, or reorganization (and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company voting securities among the holders thereof immediately prior to such
transaction), and (B) the power to elect at least a majority of the board of
directors or other governing body of the ultimate parent entity resulting from
such merger, consolidation, or reorganization; or

(v)
the sale of all or substantially all of the assets of the Company to another
person or entity.

(b)
Treatment of Awards. Upon a Substantial Corporate Change, either (1) the Board
will provide for the assumption or continuation of outstanding Awards, or the
substitution for such Awards of any options or grants covering the stock or
securities of a successor employer corporation, or a parent or subsidiary of
such successor, with appropriate adjustments as to the number and kind of shares
of stock and prices, in which event such Awards will continue in the manner and
under the terms so provided, or (2) if any outstanding such Award is not so
assumed, continued or substituted for, then any forfeitable portions of the
Awards will terminate and the Administrator in its sole discretion may:

(i)
provide that Optionees or holders of SARs will have the right, at such time
before the consummation of the transaction causing such termination as the Board
reasonably designates, to exercise any unexercised portions of an Option or SAR,
whether or not they had previously become exercisable; and/or

(ii)
for any Awards, cause the Company, or agree to allow the successor, to cancel
each Award after payment to the Participant of (A) an amount in cash, cash
equivalents, or successor equity interests substantially equal to the Fair
Market Value of the shares of Common Stock subject to the Award as determined by
reference to the transaction (minus, for Options and SARs, the Exercise Price
for the shares covered by the Option or SAR (and for any Awards, where the Board
or the Administrator determines it is appropriate, any required tax
withholdings)), or (B) an amount in cash or cash equivalents equal to the cash
value of the Award with respect to Cash-Based Awards.

The Administrator shall determine in its discretion the impact, if any, of the
Substantial Corporate Change upon any performance conditions otherwise
applicable to an Award.
17.
Employees Outside the United States. To comply with the laws in other countries
in which the Company or any of its Subsidiaries operates or has Employees, the
Administrator, in its sole discretion, shall have the power and authority to:

(a)
determine which Subsidiaries shall be covered by the Plan;

(b)
determine which Employees outside the United States are eligible to participate
in the Plan;






--------------------------------------------------------------------------------





(c)
either initially or by amendment, modify the terms and conditions of any Award
granted to any Employee outside the United States;

(d)
either initially or by amendment, establish sub-plans and modify exercise
procedures and other terms and procedures, to the extent such actions may be
necessary or advisable; and

(e)
either initially or by amendment, take any action that it deems advisable to
obtain approval or comply with any applicable government regulatory exemptions
or approvals.

Although in establishing such sub-plans, terms or procedures, the Company may
endeavor to (i) qualify an Award for favorable foreign tax treatment or (ii)
avoid adverse tax treatment, the Company makes no representation to that effect
and expressly disavows any covenant to maintain favorable or avoid unfavorable
tax treatment. The Company shall be unconstrained in its corporate activities
without regard to the potential negative tax impact on holders of Awards under
the Plan.
18.
Legal Compliance. The granting of Awards, the issuance of shares of Common Stock
and the payment of cash under the Plan shall be subject to compliance with all
applicable requirements imposed by federal, state, local and foreign securities
laws and other laws, rules, and regulations, and by any applicable regulatory
agencies or stock exchanges. The Company shall have no obligation to pay cash,
issue shares of Common Stock issuable under the Plan or deliver evidence of
title for shares of Common Stock issued under the Plan prior to obtaining any
approvals from governmental agencies that the Company determines are necessary,
and completion of any registration or other qualification of the shares of
Common Stock under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary. To that end, the
Company may require the Participant to take any reasonable action to comply with
such requirements before issuing such shares of Common Stock or paying cash. No
provision in the Plan or action taken under it authorizes any action that is
otherwise prohibited by federal, state, local or foreign laws, rules, or
regulations, or by any applicable regulatory agencies or stock exchanges.

The Plan is intended to conform to the extent necessary with all provisions of
the Securities Act and the Exchange Act and all regulations and rules the U.S.
Securities and Exchange Commission issues under those laws. Notwithstanding
anything in the Plan to the contrary, the Administrator must administer the
Plan, and Awards may be granted, vested and exercised, only in a way that
conforms to such laws, rules, and regulations.
19.
Purchase for Investment and Other Restrictions. Unless a registration statement
under the Securities Act covers the shares of Common Stock a Participant
receives under an Award, the Administrator may require, at the time of such
grant and/or exercise and/or lapse of restrictions, that the Participant agree
in writing to acquire such shares for investment and not for public resale or
distribution, unless and until the shares subject to the Award are registered
under the Securities Act. Unless the shares of Common Stock are registered under
the Securities Act, the Participant must acknowledge:

(a)
that the shares of Common Stock received under the Award are not so registered;

(b)
that the Participant may not sell or otherwise transfer the shares of Common
Stock unless the shares have been registered under the Securities Act in
connection with the sale or transfer thereof, or counsel satisfactory to the
Company has issued an opinion satisfactory to the Company that the sale or other
transfer of such shares is exempt from registration under the Securities Act;
and

(c)
such sale or transfer complies with all other applicable laws, rules, and
regulations, including all applicable federal, state, local and foreign
securities laws, rules and regulations.

Additionally, the Common Stock, when issued under an Award, will be subject to
any other transfer restrictions, rights of first refusal, and rights of
repurchase set forth in or incorporated by reference into other applicable
documents, including the Company’s articles or certificate of incorporation,
by-laws, or generally applicable stockholders’ agreements.
The Administrator may, in its sole discretion, take whatever additional actions
it deems appropriate to comply with such restrictions and applicable laws,
including placing legends on certificates and issuing stop-transfer orders to
transfer agents and registrars.
20.
Tax Withholding. Each Participant shall, no later than the date as of which the
value of an Award first becomes includible in the gross income of the
Participant for purposes of applicable taxes, pay to the Company, or make
arrangements satisfactory to the Administrator regarding payment of, all
applicable taxes required by applicable law to






--------------------------------------------------------------------------------





be withheld with respect to the Award.  The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company shall, to the extent permitted by applicable law, have the right to
deduct any such taxes from any payment of any kind otherwise due to the
Participant.  Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
applicable withholding tax requirements related thereto.  Whenever shares of
Common Stock are to be delivered pursuant to an Award, the Company shall have
the right to require the Participant to remit to the Company an amount in cash
sufficient to satisfy any applicable withholding requirements related thereto. 
With the approval of the Administrator, a Participant may satisfy the foregoing
requirement by either (i) electing to have the Company withhold from delivery of
shares of Common Stock or (ii) delivering already owned unrestricted shares of
Common Stock, in each case, having a value equal to the minimum amount of tax
required to be withheld (or such other rate that will not cause adverse
accounting consequences for the Company).  Any such shares of Common Stock shall
be valued at their Fair Market Value on the date as of which the amount of tax
to be withheld is determined.  Such an election may be made with respect to all
or any portion of the shares of Common Stock to be delivered pursuant to an
Award.  The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by applicable law, to satisfy its withholding
obligation with respect to any Award.
21.
Transfers, Assignments or Pledges. Unless the Administrator otherwise approves
in advance in writing or as set forth below, an Award may not be assigned,
pledged, or otherwise transferred in any way, whether by operation of law or
otherwise or through any legal or equitable proceedings (including bankruptcy),
by the Participant to any person, except by will or by operation of applicable
laws of descent and distribution. If necessary to comply with Rule 16b-3 under
the Exchange Act, the Participant may not transfer or pledge shares of Common
Stock acquired under an Award until at least six months have elapsed from (but
excluding) the Date of Grant, unless the Administrator approves otherwise in
advance in writing. The Administrator may, in its sole discretion, expressly
provide that a Participant may transfer his or her Award (other than a
Cash-Based Award), without receiving consideration, to (a) members of the
Participant’s immediate family, children, grandchildren, or spouse, (b) a trust
in which the Participant and/or such family members collectively have more than
50% of the beneficial interest, or (c) any other entity in which the Participant
and/or such family members own more than 50% of the voting interests.

22.
Amendment or Termination of Plan and Awards. The Board may amend, suspend, or
terminate the Plan at any time, without the consent of the Participants or their
beneficiaries; provided, however, that no amendment may have a material adverse
effect on any Participant or beneficiary with respect to any previously declared
Award, unless the Participant’s or beneficiary’s consent is obtained. Except as
required by law or by Section 16 above in the event of a Substantial Corporate
Change, the Administrator may not, without the Participant’s or beneficiary’s
consent, modify the terms and conditions of an Award so as to have a material
adverse effect on the Participant or beneficiary. Notwithstanding the foregoing
to the contrary, the Board reserves the right, to the extent it deems necessary
or advisable in its sole discretion, to unilaterally modify the Plan and any
Awards made thereunder to ensure all Awards and Award agreements provided to
Participants who are U.S. taxpayers are made in such a manner that either
qualifies for exemption from or complies with Code Section 409A including, but
not limited to, the ability to increase the exercise or purchase price of an
Award (without the consent of the Participant) to the Fair Market Value on the
date the Award was granted; provided, however that the Company makes no
representations that the Plan or any Awards will be exempt from or comply with
Code Section 409A and makes no undertaking to preclude Code Section 409A from
applying to the Plan or any Award made thereunder.

23.
Privileges of Stock Ownership. No Participant and no beneficiary or other person
claiming under or through such Participant will have any right, title, or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Award except as to such shares of Common Stock, if any,
that have been issued to such Participant.

24.
Effect on Other Plans. None of the grant, vesting, exercise or payment of any
Award under this Plan shall constitute compensation or otherwise result in the
accrual or receipt of additional payments or benefits under any pension, bonus,
severance, or other plan, program, agreement or arrangement maintained or
contributed to by the Company, its Subsidiaries or any affiliates unless such
other plan, program, agreement or arrangement expressly and unambiguously so
provides in a writing executed by a duly authorized representative of the
Company.

25.
Limitations on Liability. Notwithstanding any other provisions of the Plan, no
individual acting as a director, employee, or agent of the Company or any of its
Subsidiaries shall be liable to any Participant, former Participant, spouse,
beneficiary, or any other person or entity for any claim, loss, liability, or
expense incurred in connection with the Plan, nor shall such individual be
personally liable because of any contract or other instrument he or she executes
in such other capacity. No member of the Board or of the Committee will be
liable for any action or determination (including, but limited to, any decision
not to act) made in good faith with respect to the Plan or any Award under the






--------------------------------------------------------------------------------





Plan. The Company will indemnify and hold harmless each Director, Employee, or
agent of the Company or any of its Subsidiaries to whom any duty or power
relating to the administration or interpretation of the Plan has been or will be
delegated, against any cost or expense (including attorneys’ fees) or liability
(including any sum paid in settlement of a claim with the Board’s approval)
arising out of any act or omission to act concerning this Plan unless arising
out of such person’s own fraud or bad faith.
26.
No Employment Contract. Nothing contained in this Plan constitutes an employment
contract between the Company and any Participant. The Plan does not give any
Participant any right to be retained in the Company’s employ, nor does it
enlarge or diminish the Company’s right to terminate the Participant’s
employment.

27.
Governing Law; Venue; Waiver of Jury Trial. The laws of the State of Delaware
(other than its choice of law provisions) govern this Plan and its
interpretation. Any dispute that arises with respect to this Plan or any Award
granted under this Plan shall be conducted in the courts of New Castle County in
the State of Delaware, or the United States Federal court for the District of
Delaware, and no other courts; and each Participant waives, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. IN ADDITION, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTICIPANT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING WITH RESPECT TO
THIS PLAN OR ANY AWARD GRANTED UNDER THIS PLAN.

28.
Duration of Plan. The Plan as it is proposed to be amended and restated shall
become effective upon its approval by Company shareholders and except as
otherwise expressly provided herein or by the Administrator shall govern all
Awards previously or subsequently granted hereunder. Unless the Board extends
the Plan’s term, the Administrator may not grant Awards under the Plan after May
9, 2027. The Plan will then continue to govern unexercised and unexpired Awards.

29.
Recoupment. Any Award granted under the Plan on or after March 15, 2009 is
subject to the terms of the Danaher Corporation Recoupment Policy in the form
approved by the Compensation Committee of Danaher’s Board of Directors from time
to time (including any successor thereto) and to the terms required by
applicable law.

30.
Section 409A Requirements. The Plan as well as payments and benefits under the
Plan are intended to be exempt from or, to the extent subject thereto, to comply
with, Code Section 409A, and, accordingly, to the maximum extent permitted, the
Plan shall be interpreted in accordance therewith. Notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Code Section 409A, a Participant
shall not be considered to have terminated employment or service with the
Company for purposes of the Plan and no payment shall be due to the Participant
under the Plan or any Award until the Participant would be considered to have
incurred a “separation from service” from the Company and its affiliates within
the meaning of Code Section 409A. Any payments described in the Plan that are
due within the “short-term deferral period” as defined in Code Section 409A
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Code Section 409A, the
settlement and payment of such awards (or other amounts) shall instead be made
on the first business day after the date that is six (6) months following such
separation from service (or death, if earlier). Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Code Section 409A. The Company makes no
representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Code Section 409A and makes no
undertaking to preclude Code Section 409A from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Code Section 409A.






